Title: To Thomas Jefferson from Henry Dearborn, 16 May 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     May 16th. 1805—
                  
                  Alth’o the sentences of the Court Martials upon Lt. Harper is an unusual one, I presume it will be safe, & not improper for you to approve it. Yours,
                  
                     H. Dearborn 
                     
                  
               